Title: To Benjamin Franklin from John Adams, 4 November 1780
From: Adams, John
To: Franklin, Benjamin


Sir,
Amsterdam Novr. 4th 1780.
Mr. De Neufville, this morning brought to me a number of Bills of Exchange, drawn upon Mr. Laurens, in the Month of July, amounting to seven or eight hundred Pounds sterling, and informed me that your Excellency had declined becoming responsible for them and referred him to me.
I have enquired of Mr. Searle, who informs me there are about twenty thousand Pounds in such Bills now on their Way.
If there were only seven or eight hundred Pounds, I would accept them for the Honour of the United States, and run the Venture of being able to pay them by borrowing or some way or other: but twenty thousand Pounds is much beyond my private Credit.
I have been and am pursuing, all those Measures to which I am advised by Gentlemen, in whose Judgment I can justify placing Confidence, and am not without hopes of succeeding in some Measure: but I have not as yet been able to obtain any Money, nor any Certainty of obtaining any in future.
I write this, therefore to your Excellency, that if You could see your way clear to become responsible for these Bills for the present, I will engage to see them paid with the Money I may borrow here, if I borrow enough before the Term for their payment expires, or as much of them as I shall be able to borrow: but in this Case if I should not succeed in obtaining the Money, your Excellency will be answerable.
I should be sorry that the Credit of the United States should suffer any Stain, and would prevent it if I could: but at present it is not in my power.
The Successes of the English at the southward, added to the many Causes that obstructed our Credit in this Republick before, some of which it would not be prudent to explain, will render a Loan here difficult: but I still hope not quite impracticable.
I have the Honour to be with great Respect, Sir, your Excellency’s most obedient & most humble Servant.
John Adams
His Excellency Dr. Franklin.
 
Notation: J. Adams. Novr. 4. 1780
